DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Statutory Bases of the Prior Art Rejections
01.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
02.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims – Obviousness
03.	Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over any of: Japanese Patent Document JP-2014-120606 to Kinoshita et al. [hereinafter "Kinoshita"]; Japanese Patent Document JP-2012004586 to inventors Nagashima et al. [hereinafter "Nagashima-I"]; and Pre-Grant Publication [hereinafter "PGPub"] US 2010/0237320 of a U.S. patent application for inventors Nagashima et al. [hereinafter "Nagashima-II"], further in view of PGPub 2006/0171200 of a U.S. Patent Application by Rinerson et al (hereinafter "Rinerson," which incorporates by references PGPub 2006/0050598 to Rinerson and PGPub 2005/0174835 to Rinerson, wherein Rinerson-4835 incorporates by reference PGPub 2004/0159868 to Rinerson, wherein Rinerson-9868 incorporates by reference PGPub 2004/0160819 to Rinerson). Merriam Webster Dictionary's definitions of configure, operate, function, and act are provided as evidence. 
As to interpreting scope of the claims, "configure" has a scope including "set up for operation … in a particular way," wherein "operate" has a scope including "perform a function." Scope of "configured" as recited in the claims, therefore, has a scope including operate, or function, or act, or behave. See, for example, Merriam-Webster OnLine definitions of configure, operate, function, and act.
With respect to claims 1 and 11, Kinoshita describes (with respect to the fourth Embodiment, as described with respect to FIGs. 6, for example) a memory cell including (a method of fabricating/providing) a substrate (001); a first electrode layer (101) on top of the substrate (001); a diffusion barrier layer (102) on top of the first electrode 101; a polycrystalline silicon diode (layers 103/104) on top of the diffusion barrier 102; a phase change material (106; hereinafter PCM) on top of the polycrystalline silicon diode 103/104; and a second electrode 109 on top of the PCM layer 106.
Kinoshita teaches that "[t]he diffusion [barrier layer] 102 has a function of preventing the elements of the first metal wiring 101 and the phase change material layer 106 from diffusing into the diode of the selection element." See, for example, [0019]. Kinoshita however appears silent on the specific material forming the diffusion barrier layer 102.
Nagashima-I and Nagashima-II describe similarly structured products. 
Specifically, Nagashima-I describes (with respect to FIG. 16, for example) a memory cell including (a method of fabricating/providing) a substrate (25; [0053]); a first electrode layer (27; [0053]) on top of the substrate (25); a diffusion barrier layer (28; [0032] and [0053]) on top of the first electrode 27; a polycrystalline silicon diode (29; [0053]) on top of the diffusion barrier 28; a phase change material (31; [0053] and [0089]) on top of the polycrystalline silicon diode 29; and a second electrode (32; [0053]) on top of the PCM layer 31. 
Nagashima-I, moreover, teaches that the "barrier metals [27] can be formed of Ti and / or TiN." See, for example, [0032]. And teaches (see, for example, [0020]) that "electrodes EL2 and EL3 functioning as a barrier metal and … the electrode material, Pt, Au, Ag, TiAlN, SrRuO, Ru, RuN, Ir, Co, Ti, TiN, TaN, LaNiO, Al, PtIrOx, PtRhOx, Rh / TaAlN, or the like is used," which expressly includes TiN, Ti and other metals, and conductive metal oxides.
Nagashima-I, therefore, is evidence that the prior art well recognizes: (1) the suitability of Ti, TiN, and conductive metal oxides as barrier material; and (2) the equivalence of Ti, TiN, and conductive metal oxides in their function as barrier material. 
And Nagashima-II describes (with respect to FIG. 6, for example) a memory cell including (a method of fabricating/providing) a substrate (25; [0062]); a first electrode layer (27; [0062]) on top of the substrate (25); a diffusion barrier layer (28; [0062]) on top of the first electrode 27; a polycrystalline silicon diode (29; [0084]) on top of the diffusion barrier 28; a phase change material (31; [0006], [0050], and [0062]) on top of the polycrystalline silicon diode 29; and a second electrode (32; [0062]) on top of the PCM layer 31. 
Nagashima-II, moreover, teaches that the "barrier metal [27] can be formed of Ti and / or TiN." See, for example, [0062]. And teaches (see, for example, [0050]) that:
" electrodes EL2 and EL3, which function as a barrier metal and an adhesive layer, are provided above and beneath the variable resistance element VR. As the material for the electrodes, Pt, Au, Ag, TiAlN, SrRuO, Ru, RuN, Ir, Co, Ti, TiN, TaN, LaNiO, Al, PtIrO.sub.x, PtRhO.sub.x, Rh/TaAlN and the like can be used. In addition, it is possible to insert a metal film in order to make the orientation uniform. It is also possible to insert a buffer layer, a barrier metal layer and an adhesive layer separately,"
which expressly teaches including TiN, Ti and other metals, and conductive metal oxides as the electrode material that functions as a barrier.
Nagashima-II, therefore, is evidence that the prior art well recognizes: (1) the suitability of Ti, TiN, and conductive metal oxides as barrier material; and (2) the equivalence of Ti, TiN, and conductive metal oxides in their function as barrier material. 
In a similar setting (see, for example, [0044]-[0047] general memory element structure, [0010], [0011] and [0044]-[0047] describing using resistance change elements, and [0045] describing using didoes), Rinerson, expressly teaches (see, for example, [0047]) that "a thin layer of non-reactive metal, e.g. TiN, TaN, Pt, Au, and certain metal oxides could be used [as a barrier to prevent metal inter-diffusion, when sandwiching the memory element]."
Rinerson, moreover, teaches (see, for example, [0047]-[0057] of Rinerson-9868) that nitrides and oxides of metals are suitably, equivalently, and desirably used as barrier materials to "block the diffusion of metals, oxygen, hydrogen or water." See, for example, [0054] for the quoted language. 
Rinerson teaches (see, e.g., Rinerson-9868, [0048]) that "[a] conducting oxide … can also withstand high temperature processing. Most metals either start oxidizing or combining with adjacent materials at temperatures above 400 C. Accordingly, fabrication processes above these temperatures can be considered to be high temperature processing. Additionally, conducting oxide … will not degrade during operation, [whereas r]egular metal … may degrade due to the electric field assisted metal migration and interaction between the metal atoms and the memory material atoms." 
Rinerson also teaches: that "[c]onducting oxide … can be fabricated directly," (see, e.g., Rinerson-9868, [0050]); that "certain materials oxidize at a finite rate and allow dual layers to form[, which allows] control [of] the oxidation so that a dual layer … is formed[, which] could provide a good contact on the un-oxidized bottom while still forming an oxygen barrier on the oxidized top, (see, e.g., Rinerson-9868, [0051]); that "some conductive oxides … form a good lattice match with the [memory] element … and thus lower crystallization temperature for the [memory] material," (see, e.g., Rinerson-9868, [0052]); and that "[a]nother benefit to certain conductive oxide … is that stress may be reduced by more closely matching the conductive oxide['s] coefficient of thermal expansion to the [memory] element," (see, e.g., Rinerson-9868, [0053]). 
Rinerson, therefore, is evidence that the prior art well recognizes: (1) the suitability of TiN and conductive metal oxides as barrier material; (2) the equivalence of TiN and certain conductive metal oxides in their function as barrier material; and (3) the additional structural and processing benefits of certain conductive oxides as barrier material. 
Patent law precedents recognize that it would be obvious to select or substitute between prior art known materials and features based on their prior art known suitability for the same purpose, use, or function. See, for example, M.P.E.P. § 2144.07 and the precedents cited therein.
In Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (S.Ct. 1945), the Supreme Court invalidated claims directed to a printing ink comprising a solvent having the specific vapor pressure characteristics and the specific boiling point characteristic of solvent A, so that the claimed ink would not dry at room temperature but would dry quickly upon heating, over a primary prior art reference that taught a printing ink made with a solvent B that was nonvolatile at room temperature but highly volatile when heated, further in view of an article that taught the desired vapor pressure characteristics and desired boiling point characteristics of a solvent for printing inks and a catalog that taught the boiling point characteristics and vapor pressure characteristics of solvent A. The Court noted that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. at 335, 65 USPQ at 301. 
In In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), the Court of Customs and Patent Appeals upheld, as obvious, the rejection of claims "selecti[ng] known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use." 
In Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1425, 8 USPQ2d 1323, 1329 (Fed. Cir. 1988), the Federal Circuit invalidated as obvious a claim that recited a feature A, thus distinguishing over a primary prior art reference that, instead, taught a feature B, which performed a function, because the prior art references also taught that feature A "performs the same function [as feature B performs] in the [primary] reference[], albeit in a different environment." Ryco, Inc. v. Ag-Bag Corp., 857 F.2d at 1425, 8 USPQ2d at 1325).
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the disclosure of Kinoshita, Nagashima-I, and Nagashima-II, and used conductive oxide as the diffusion barrier material because Nagashima-I, Nagashima-II, and Rinerson teach the suitability of using conductive oxide as diffusion barrier material. 
Furthermore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the disclosure of Kinoshita, Nagashima-I, and Nagashima-II, and used conductive oxide as the diffusion barrier material because Rinerson teaches that conductive oxides have additional structural and processing features desirably advantaging the modifying of the products/devices Kinoshita, Nagashima-I, and Nagashima-II describe (and their forming/manufacturing) so conductive oxides are used as diffusion barrier material, as the express structural and processing advantages/benefits Rinerson teaches (identified supra) oxide materials impart when used as diffusion barrier material. 
With respect to claims 8 and 18, Kinoshita expressly teaches that PCM materials have "a high resistance state [in] the amorphous material and a low resistance state [in] the crystal[, induced] by a current amount or a voltage change." See, for example, the "BACKGROUND ART." In addition to this application's express assertion, therefore, Kinoshita is additional evidence the PCM have the characteristic recited in claims 8 and 18. 
04.	Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over any of: Nagashima-I and Nagashima-II, further in view of Rinerson (which incorporates by references PGPub 2006/0050598 to Rinerson and PGPub 2005/0174835 to Rinerson, wherein Rinerson-4835 incorporates by reference PGPub 2004/0159868 to Rinerson, wherein Rinerson-9868 incorporates by reference PGPub 2004/0160819 to Rinerson). Kinoshita is provided as evidence. And Merriam Webster Dictionary's definitions of configure, operate, function, and act are provided as evidence. 
As to interpreting scope of the claims, "configure" has a scope including "set up for operation … in a particular way," wherein "operate" has a scope including "perform a function." Scope of "configured" as recited in the claims, therefore, has a scope including operate, or function, or act, or behave. See, for example, Merriam-Webster OnLine definitions of configure, operate, function, and act.
With respect to claims 1 and 11, 
Nagashima-I describes (with respect to FIG. 16, for example) a memory cell including (a method of fabricating/providing) a substrate (25; [0053]); a first electrode layer (27; [0053]) on top of the substrate (25); a diffusion barrier layer (28; [0032] and [0053]) on top of the first electrode 27; a polycrystalline silicon diode (29; [0053]) on top of the diffusion barrier 28; a phase change material (31; [0053] and [0089]) on top of the polycrystalline silicon diode 29; and a second electrode (32; [0053]) on top of the PCM layer 31. 
Nagashima-I, moreover, teaches that the "barrier metals [27] can be formed of Ti and / or TiN." See, for example, [0032]. And teaches (see, for example, [0020]) that "electrodes EL2 and EL3 functioning as a barrier metal and … the electrode material, Pt, Au, Ag, TiAlN, SrRuO, Ru, RuN, Ir, Co, Ti, TiN, TaN, LaNiO, Al, PtIrOx, PtRhOx, Rh / TaAlN, or the like is used," which expressly includes TiN, Ti and other metals, and conductive metal oxides.
Nagashima-I, therefore, is evidence that the prior art well recognizes: (1) the suitability of Ti, TiN, and conductive metal oxides as barrier material; and (2) the equivalence of Ti, TiN, and conductive metal oxides in their function as barrier material. 
And Nagashima-II describes (with respect to FIG. 6, for example) a memory cell including (a method of fabricating/providing) a substrate (25; [0062]); a first electrode layer (27; [0062]) on top of the substrate (25); a diffusion barrier layer (28; [0062]) on top of the first electrode 27; a polycrystalline silicon diode (29; [0084]) on top of the diffusion barrier 28; a phase change material (31; [0006], [0050], and [0062]) on top of the polycrystalline silicon diode 29; and a second electrode (32; [0062]) on top of the PCM layer 31. 
Nagashima-II, moreover, teaches that the "barrier metal [27] can be formed of Ti and / or TiN." See, for example, [0062]. And teaches (see, for example, [0050]) that:
" electrodes EL2 and EL3, which function as a barrier metal and an adhesive layer, are provided above and beneath the variable resistance element VR. As the material for the electrodes, Pt, Au, Ag, TiAlN, SrRuO, Ru, RuN, Ir, Co, Ti, TiN, TaN, LaNiO, Al, PtIrO.sub.x, PtRhO.sub.x, Rh/TaAlN and the like can be used. In addition, it is possible to insert a metal film in order to make the orientation uniform. It is also possible to insert a buffer layer, a barrier metal layer and an adhesive layer separately,"
which expressly teaches including TiN, Ti and other metals, and conductive metal oxides as the electrode material that functions as a barrier.
Nagashima-II, therefore, is evidence that the prior art well recognizes: (1) the suitability of Ti, TiN, and conductive metal oxides as barrier material; and (2) the equivalence of Ti, TiN, and conductive metal oxides in their function as barrier material. 
In a similar setting (see, for example, [0044]-[0047] general memory element structure, [0010], [0011] and [0044]-[0047] describing using resistance change elements, and [0045] describing using didoes), Rinerson, expressly teaches (see, for example, [0047]) that "a thin layer of non-reactive metal, e.g. TiN, TaN, Pt, Au, and certain metal oxides could be used [as a barrier to prevent metal inter-diffusion, when sandwiching the memory element]."
Rinerson, moreover, teaches (see, for example, [0047]-[0057] of Rinerson-9868) that nitrides and oxides of metals are suitably, equivalently, and desirably used as barrier materials to "block the diffusion of metals, oxygen, hydrogen or water." See, for example, [0054] for the quoted language. 
Rinerson teaches (see, e.g., Rinerson-9868, [0048]) that "[a] conducting oxide … can also withstand high temperature processing. Most metals either start oxidizing or combining with adjacent materials at temperatures above 400 C. Accordingly, fabrication processes above these temperatures can be considered to be high temperature processing. Additionally, conducting oxide … will not degrade during operation, [whereas r]egular metal … may degrade due to the electric field assisted metal migration and interaction between the metal atoms and the memory material atoms." 
Rinerson also teaches: that "[c]onducting oxide … can be fabricated directly," (see, e.g., Rinerson-9868, [0050]); that "certain materials oxidize at a finite rate and allow dual layers to form[, which allows] control [of] the oxidation so that a dual layer … is formed[, which] could provide a good contact on the un-oxidized bottom while still forming an oxygen barrier on the oxidized top, (see, e.g., Rinerson-9868, [0051]); that "some conductive oxides … form a good lattice match with the [memory] element … and thus lower crystallization temperature for the [memory] material," (see, e.g., Rinerson-9868, [0052]); and that "[a]nother benefit to certain conductive oxide … is that stress may be reduced by more closely matching the conductive oxide['s] coefficient of thermal expansion to the [memory] element," (see, e.g., Rinerson-9868, [0053]). 
Rinerson, therefore, is evidence that the prior art well recognizes: (1) the suitability of TiN and conductive metal oxides as barrier material; (2) the equivalence of TiN and certain conductive metal oxides in their function as barrier material; and (3) the additional structural and processing benefits of certain conductive oxides as barrier material. 
Patent law precedents recognize that it would be obvious to substitute a first composition for a second composition that is art recognized equivalent doing the same thing as the first, even though the changes of the kind may produce better results. See, for example, In re Williams, 36 F.2d 436, 438 (CCPA 1929) (noting that "a mere carrying forward of [a prior] concept[] involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original [concept], by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions"). See, also, M.P.E.P. § 2144.06II.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.06), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the disclosures of Nagashima-I and Nagashima-II, and used conductive oxide as the diffusion barrier material because Nagashima-I, Nagashima-II, and Rinerson teach the equivalence of TiN and conductive oxide as diffusion barrier material. 
With respect to claims 8 and 18, Kinoshita expressly teaches that PCM materials have "a high resistance state [in] the amorphous material and a low resistance state [in] the crystal[, induced] by a current amount or a voltage change." See, for example, the "BACKGROUND ART." In addition to this application's express assertion, therefore, Kinoshita is additional evidence the PCM have the characteristic recited in claims 8 and 18. 
05.	Claims 2, 3, 6, 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kinoshita, Nagashima-I, Nagashima, and Rinerson (as the rejections are explained in paragraphs 3 and 4, supra), further in view of PGPub 2012/0007037 of a U.S. patent application for inventors Ramaswamy et al. [hereinafter "Ramaswamy"].
With respect to claims 2, 6, 7, 12, 16, and 17, absent more, the recitations do not further narrow the scope of the claims because they only recite the intent (at best, the capability) of so using/employing the memory cell. 
Nevertheless, the art well recognizes that such use/employment in memory devices is possible. See, for example, the Abstract of Ramaswamy.
Specifically, Ramaswamy describes such use (see, for example, [0002] re word line and bit line, and see the Title re the Cross-Point memory; see, FIGs. 1 and 2 re array). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have modified the combined teachings of Kinoshita, Nagashima-I, Nagashima-II, and Rinerson so the memory cell is used in a memory device (expressly as recited in claims 2, 6, 7, 12, 13, and 17) since Ramaswamy teaches the suitability of such use. 
With respect to claims 3 and 13, Ramaswamy further teaches the suitability of the first electrode comprising tungsten. See, for example, [0022], teaching tungsten as the material for electrode 226, filing the trench 224. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the combined teachings of Kinoshita, Nagashima-I, Nagashima-II, and Rinerson so the first electrode in Kinoshita (as modified in view of Rinerson) comprises tungsten since Rinerson teaches tungsten being a suitable material for use as the first electrode. 
06.	Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kinoshita, Nagashima-I, Nagashima, and Rinerson (as the rejections are explained in paragraphs 3 and 4, supra), further in view of French Patent Document FR-1235687 to "Herrick" (by way of the French Company, Thomson-Houston; hereinafter "Herrick"] and PGPub 2003/0178630 of a U.S. patent application for inventor "Maruyama." 
With respect to claims 4 and 14, the combined teachings of Kinoshita, Nagashima-I, Nagashima-II, and Rinerson appears silent on using amorphous silicon dioxide as the diffusion barrier material. The art however well recognizes the suitability of using amorphous silicon dioxide as a diffusion barrier material. See, for example, Herrick (the Abstract) and Maruyama ([0053]). 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have used amorphous silicon dioxide, as the diffusion barrier material, as Herrick and Maruyama teach the suitability of amorphous silicon dioxide as diffusion barrier material.
Absent more, in both claims 4 and 14, the recitation "that is laser annealed" describes the intended, but not the limiting method, of preparing or processing the amorphous silicon dioxide, and as such has a scope not distinguishing over the amorphous silicon dioxide Herrick and Maruyama teach.
With respect to claims 5 and 15, the recitation "wherein the resistivity of the conductive oxide diffusion barrier is reduced during the annealing" is noted and determined to be inherently met by the amorphous silicon dioxide Herrick and Maruyama teach (because it is the very same material that is recited in the claims), when/if a limiting step of annealing occurs.
07.	Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Kinoshita, Nagashima-I, Nagashima-II, and Rinerson (as the rejections are explained in paragraphs 3 and 4, supra), further in view of Ramaswamy and PGPubs 2003/02222223 and 2013/0341181 of U.S. patent applications for inventors Kamei et al. [hereinafter "Kamei"] and Park et al. [hereinafter "Park], respectively. 
With respect to claims 9 and 19, the combined disclosure of Kinoshita, Nagashima-I, Nagashima-II Rinerson (as explained in paragraphs 3 and 4, supra) describes the diffusion barrier materials being conductive metal oxides, but is silent on using Ga doped ZnO as a diffusion barrier material.
In view of the teaching of Ramaswamy, the art well recognizes that the choice of the barrier material "will generally depend on the … type of impurities or other diffusing components … the barrier [is] intended to mitigate." See, [0022]. And in view of the teaching of Kamei (see, for example, [0038]), the art also recognizes the suitability and benefit of ZnO:Ga as diffusion barrier when a device is in high electric filed. See, for example, [0038] of Kamei. Indeed the art recognizes that ZnO:Ga is a good diffusion barrier material at least for copper. See, for example, Park [0067]. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a PHAOSITA, before the effective filing date of this application, to have used ZnO:Ga as the diffusion barrier material in the teachings of MK (as modified in view of Rinerson), as Kamei and Park both teach ZnO:Ga to be suitable diffusion barrier material, and because Kamei and Park teach that ZnO:Ga as diffusion barrier material is beneficial in high electric fields and prevents the diffusion of copper, respectively. 
08.	Claims 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kinoshita, Nagashima-I, Nagashima-II, and Rinerson (as the rejections are explained in paragraphs 3 and 4, supra), further in view of Ramaswamy, Kamei, and Park, further in view of PGPub 2013/0134374 of a U.S. patent application for inventors Kim et al. [hereinafter "Kim"]. 
With respect to claims 10 and 20, it is noted that approximately 5 nm has a scope including 3-10 nms.
It also noted that the art well recognizes that the thickness of the diffusion barrier is a result effective critical parameter. See, for example, Kim, [0086]. 
Specifically, at [0086], Kim teaches that: 
A thickness of the diffusion barrier layer BL may be in a range of between about 3 nm to 10 nm. When the thickness of the diffusion barrier layer BL is less than about 3 nm, metal ions can easily permeate into the solid electrolyte film SE and thus it may be hard to control a doping condition. When the thickness of the diffusion barrier layer BL is more than about 10 nm, the diffusion barrier layer BL may serve as an insulator so that ion conductive characteristics between the anode electrode TE and the cathode electrode BE are reduced and accordingly variable resistance characteristics are also reduced. Therefore, the thickness of the diffusion barrier layer BL may be appropriately adjusted at such a range that ionic conduction is maintained and metal atom diffusion into the solid electrolyte film SE is controllable (for example between about 3 nm to 10 nm).
Accordingly, Kim not only teaches that the thickness of the diffusion barrier is a result effecting critical parameter, Kim also teaches that the thickness should be approximately 5 nm, by teaching that the range is desirably 3-10 nms.
According to well-established patent law precedents (see, e.g., M.P.E.P. §§ 2144.05II and 2144.07), therefore, it would have been prima facie obvious to a PHAOSITA, before the effective filing date of this application, to have optimized (e.g. by routine experimentation) the thickness of the first dielectric layer to be approximately 5 nm (as taught by Kim), and also because Kim teaches that approximately 5 nm is a suitable and desirable thickness for the diffusion barrier so as to optimize the functioning of the diffusion barrier.
Response to Arguments
09.	The contentions in the 4/21/2022 Response have been fully considered. The contentions, however, are not found persuasive, as explained above in the detailed rejection of the claims. 
		The contentions in the 4/21/2022 Response (signed by Mr. Gabriel Daniel, for inventors Li et al., in this, IBM assigned, application) mixes M.P.E.P. §§ 2144.04 (which is NOT what the rejections applied) and 2144.07 (which is what the rejections applied) and contends that the Office Action rejections are based on design choice.
These contentions mischaracterize the rejections in the 1/21/2022 Office Action. 
The rejections of the independent claims in the 1/21 office Action are based on obviousness to modify because of prior art evidence showing the modification to be motivated/explained by the prior art's recognition that such modification would be well recognized as suitable for the function the modification imparts. See M.P.E.P. 2144.07 (and the precedents cited therein) and the detailed rejections in the 1/21 office. 
The contention that the invention in this application benefits from using conductive oxides as the disclosure described processes impart have been considered but fail to persuade patentability because the prior art (e.g., Rinerson) expressly addresses specific, similar benefits that similar products/structures enjoy when conductive oxides are used as the barrier material. 
Accordingly, rejecting claims as unpatentable is proper and the rejecting of the claims, therefore, is maintained. 
CONCLUSION
10.	Applicants' amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814